Order entered August 8, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00243-CR

                         UNDRA DEWAYNE BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76713-P

                                           ORDER
      Before the Court is the State’s August 4, 2017 first motion for extension of time to file its

brief. We GRANT the motion.

      We ORDER the State to file its brief within THIRTY DAYS of the date of this order.

                                                     /s/    ADA BROWN
                                                            JUSTICE